Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered February 3, 1995, convicting defendant, after a jury trial, of attempted robbery in the first degree, criminal possession of a weapon in the fourth degree, and criminal mischief in the fourth degree, and sentencing her, as a second felony offender, to concurrent prison terms of 6 to 12 years, 1 year, and 1 year, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility were properly presented to the jury and we see no reason to disturb its findings (see, People v Gaimari, 176 NY 84, 94).
The prosecutor’s summation comments concerning the defendant’s credibility were permissible in the context of the trial issues and were responsive to defendant’s summation arguments. The alleged remark of the prosecutor during cross-examination was not heard by the court, and, in any event, a curative instruction was given with no objection from defendant. Concur—Milonas, J. P., Rosenberger, Wallach, Nardelli and Rubin, JJ.